EXHIBIT 10.3
American International Group, Inc.
Sign-On Restricted Share Award Agreement
          This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of restricted shares (“Restricted Shares”)
granted to you by American International Group, Inc. (the “Company” or “AIG”)
under the American International Group, Inc. Amended and Restated 2007 Stock
Incentive Plan (the “Plan”) on July 16, 2008 (the “Date of Grant”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the Plan.
     2. Award. The number of Restricted Shares subject to this Award is set
forth at the end of this Award Agreement. Each Restricted Share is one share of
Common Stock (the “Share” or the “Shares” as the context requires) subject to
restrictions and other terms and conditions set forth in this Award Agreement.
Until such restrictions have lapsed in accordance with this Award Agreement,
your rights in respect of the Restricted Shares, and as a shareholder of AIG,
will be limited as described herein. THIS AWARD IS SUBJECT TO ALL TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
PARAGRAPH 15.
     3. Vesting; Restrictions.
     (a) Vesting. Except as provided in Paragraphs 4 and 5, you shall become
vested in the Restricted Shares, and the Restrictions (as defined in Paragraph
3(b) below) shall lapse, in equal installments on each of the second, third and
fourth anniversaries of the Date of Grant (each, a “Scheduled Vesting Date”).
     (b) Restrictions. As of the Date of Grant, one or more Certificates
representing the Restricted Shares shall be registered in your name, but shall
be held by AIG or its designated agent until the relevant Scheduled Vesting
Date. You shall be the beneficial owner of the Restricted Shares and shall have
the rights of a shareholder of AIG with respect to the Restricted Shares,
including full voting rights and the right to receive all dividends at the times
and in the manner paid to shareholders generally, but (i) you shall not be
entitled to delivery of Certificates representing the Restricted Shares until
the relevant Scheduled Vesting Date, and (ii) unless the Committee determines
otherwise, none of the Restricted Shares may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged in any manner
until the relevant Scheduled Vesting Date (clauses (i) and (ii) of this
paragraph, collectively, the “Restrictions”). Promptly after the relevant
Scheduled Vesting Date (or if earlier, as provided in Paragraph 5 below),
Certificates representing the vested Shares shall be delivered to you.

 



--------------------------------------------------------------------------------



 



     4. Termination and Non-Delivery of Restricted Shares. Except as provided in
Paragraph 5, your rights in respect of your outstanding Restricted Shares shall
immediately terminate, and you shall forfeit such Shares with no further right
or interest therein, if at any time prior to the relevant Scheduled Vesting Date
your Employment with the Company terminates for any reason.
     5. Termination of Employment. Notwithstanding Paragraphs 3(b) and 4, but
subject to Paragraph 6:
     (a) Death; Disability. If you die, or if your Employment with the Company
is terminated by reason of Disability, prior to any Scheduled Vesting Date, and
provided your rights in respect of the Restricted Shares have not previously
terminated, all of the Restricted Shares that have not yet vested shall vest,
the Restrictions on such Shares shall lapse and Certificates representing such
Shares shall be delivered to you or the representative of your estate, as
applicable, as soon as practicable after the date of termination of your
Employment with the Company and after such documentation as may be reasonably
requested by the Committee is provided to the Committee, but all other
conditions of this Award Agreement, including Paragraph 6, shall continue to
apply.
     (b) Retirement; Termination with Benefits under Executive Severance Plan.
If (i) you retire from Employment with the Company with the consent of the
Committee (which consent shall not be unreasonably withheld), or (ii) your
Employment with the Company is terminated under circumstances that entitle you
to receive “Severance Installments” (or similar payments) under AIG’s Executive
Severance Plan or any successor or substitute plan (as in effect from time to
time, and giving effect to the letter agreement, effective July 16, 2008,
between you and AIG (the “Letter Agreement”), the “Executive Severance Plan”),
and provided your rights in respect of the Restricted Shares have not previously
terminated, all of the then Restricted Shares shall continue to vest, the
Restrictions on such Shares shall continue to lapse and Certificates
representing the Restricted Shares shall continue to be deliverable to you, in
each case in accordance with the vesting and delivery schedule set forth in
Paragraph 3, but all other conditions of this Award Agreement, including
Paragraph 6, shall continue to apply. For the avoidance of doubt, if your
Employment with the Company terminates under any circumstance other than as set
forth in clause (i) or (ii) of the preceding sentence or as set forth in
Paragraph 5(a), then Paragraph 4 shall apply, your rights in respect of your
then outstanding Restricted Shares shall immediately terminate and you shall
forfeit such Shares with no further right or interest therein.
     6. Restrictive Covenants; Forfeiture; Release Required.
     (a) Restrictive Covenants. You acknowledge and recognize the highly
competitive nature of the businesses of the Company and accordingly agree as
follows:
     (i) Noncompetition.
     (A) For a period from the Date of Grant until the first anniversary of
termination of your Employment with the Company, except as provided in Paragraph
6(a)(i)(B) or 6(a)(i)(C) below, you shall not: (1) engage in any Competitive
Business for your own account;

-2-



--------------------------------------------------------------------------------



 



(2) enter the employ of, or render any services to, any person engaged in any
Competitive Business; or (3) acquire a financial interest in, or otherwise
become actively involved with, any person engaged in any Competitive Business,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant.
     (B) Notwithstanding anything to the contrary in this Award Agreement,
during the period from the Date of Grant until the first anniversary of the
termination of your Employment with the Company, you may:
     (1) directly or indirectly own, solely as an investment, securities of any
person engaged in a Competitive Business that are publicly traded on a national
or regional stock exchange or on the over-the-counter market, provided that you
(x) are not a controlling person of, or a member of a group that controls, such
person and (y) do not, directly or indirectly, own two percent or more of any
class of securities of such person;
     (2) directly or indirectly own, solely as an investment, limited
partnership, membership or similar passive interests (including, without
limitation, “carried interests”) in any private equity fund, hedge fund,
investment fund or similar entity, provided that during your Employment with the
Company, you have no participation in the management of such fund or entity and,
during your Employment and thereafter until the first anniversary of the
termination of your Employment with the Company, you have no participation in
connection with the selection, acquisition, holding, management or disposition
of any of the investments made by any such fund or entity in any Competitive
Insurance Business; and
     (3) serve as an outside director on the board of any enterprise, other than
a Competitive Insurance Business, whose common securities are publicly traded on
a national or regional stock exchange or on the over-the-counter market.
     (C) Notwithstanding anything to the contrary in this Award Agreement,
during the period from the termination of your Employment with the Company until
the first anniversary of such termination, you may:
     (1) be employed by or provide services in any capacity to any private
equity firm, hedge fund, investment fund or similar entity, provided that prior
to the first anniversary of the termination of your Employment with the Company
you have no participation in connection with the selection, acquisition,
holding, management or disposition of any of the investments made by any such
fund or entity in any Competitive Insurance Business; and

-3-



--------------------------------------------------------------------------------



 



     (2) provide investment banking services to an investment bank or services
in any capacity to a consulting firm, provided that prior to the first
anniversary of your termination of Employment with the Company (x) you do not
provide services, advice, counsel or information to, or have any duties or
responsibilities regarding, a Competitive Insurance Business served by such
investment bank or consulting firm, (y) the investment bank or consulting firm
is not part of an enterprise that, on a consolidated basis, is a Competitive
Insurance Business and (z) you do not serve as Chief Executive Officer or
President or hold any equivalent office of any enterprise that, on a
consolidated basis, is a Competitive Business.
     (ii) Nonsolicitation. For a period from the Date of Grant until the second
anniversary of termination of your Employment with the Company, you shall not
directly or indirectly, without AIG’s written consent, hire, solicit or
encourage to cease to work with the Company any employee designated as a
“Partner” or “Senior Partner” for purposes of AIG’s Partners Plan and/or Senior
Partners Plan (or any similar designation in any successor or substitute plan or
program) (an “Employee”) of the Company (other than, during your Employment with
the Company, in the course of the performance of your duties). Anything to the
contrary notwithstanding, the Company agrees that the following shall not be
deemed a violation of this Paragraph 6(a)(ii): (A) your responding to an
unsolicited request for an employment reference regarding any former Employee of
the Company from such former Employee, or from a third party, by providing a
reference setting forth your personal views about such former Employee (other
than, during your Employment with the Company, in contravention of any Company
policy with respect to such references) or (B) if a person or entity with which
you are associated hires or engages any Employee of the Company, if you were
not, directly or indirectly, involved in hiring, soliciting or identifying such
person as a potential recruit or assisting in the recruitment of such Employee.
For purposes hereof, you shall only be deemed to have been involved “indirectly”
in hiring, soliciting or identifying an Employee if you (x) direct a third party
to solicit or hire the Employee, (y) identify an Employee to a third party as a
potential recruit or (z) aid, assist or participate with a third party in
soliciting or hiring an Employee.
     (iii) Nondisparagement. You agree (whether during or after your Employment
with the Company) not to issue, circulate, publish or utter any false or
disparaging statements, remarks or rumors about the Company or the officers,
directors or managers of the Company, other than truthful statements to the
extent reasonably necessary (A) in order to correct or refute any incorrect,
disparaging or derogatory public statements, (B) with respect to any litigation,
arbitration or mediation involving this Agreement, any other agreement with the
Company, your employment with the Company or any claim arising out of such
employment, including, but not limited to, the enforcement of this Agreement,
such other agreement(s) or the terms of your employment with the Company or
(C) as required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent jurisdiction
over you. The

-4-



--------------------------------------------------------------------------------



 



Company agrees to instruct its directors and executives not to (whether during
or after your Employment with the Company) issue, circulate, publish or utter
any false or disparaging statements, remarks or rumors about you, other than
truthful statements to the extent reasonably necessary (1) in order to correct
or refute any incorrect, disparaging or derogatory public statements, (2) with
respect to any litigation, arbitration or mediation involving this Agreement,
any other agreement with you, your employment with the Company or any claim
arising out of such employment, including, but not limited to, the enforcement
of this Agreement, such other agreement(s) or the terms of your employment with
the Company or (3) as required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction over the Company.
     (iv) Cooperation. You agree (whether during or after your Employment with
the Company) to reasonably cooperate (A) with the Company in connection with any
litigation (other than a litigation involving a dispute between the Company and
you) or regulatory matters in which you may have relevant knowledge or
information and (B) with any government authority on matters pertaining to any
investigation, litigation or administrative proceeding pertaining to the
Company; provided that this cooperation shall include, without limitation,
(x) your meeting and conferring, at a time mutually convenient to you and the
Company, with the Company’s designated in-house or outside attorneys for trial
preparation purposes, including, to your knowledge, answering questions and
explaining factual situations, and including preparing to testify, or appearing
for deposition, (y) your appearing for trial and giving truthful trial testimony
without the need to serve a subpoena for such appearance and testimony and
(z) your giving truthful sworn statements to the Company’s attorneys upon their
request and, for purposes of any deposition or trial testimony, to adopt the
Company’s attorneys as your own (unless you reasonably conclude that there is,
or reasonably could be, a conflict of interest that would, under applicable
ethical rules, disqualify such attorneys from representing you), and to accept
their reasonable record instructions at deposition. To the extent possible, the
Company will try to limit your cooperation to regular business hours. In any
matter subject to this clause (iv), you shall not be required to act against
your own legal interests, and any request for such cooperation shall, to the
extent reasonably practicable, take into account your business commitments. The
Company agrees to provide you reasonable prior written notice, to the extent
practicable, in the event your assistance is required. The Company will
reimburse you for the reasonable out-of-pocket costs and expenses incurred by
you as a result of providing such cooperation, upon the submission of the
appropriate documentation to the Company. Such costs and expenses shall include
travel costs and legal fees to the extent you reasonably believe that separate
representation is warranted. Your entitlement to reimbursement of such costs and
expenses, including legal fees, pursuant to this Paragraph 6(a)(iv), shall in no
way affect your rights to be indemnified and/or advanced expenses in accordance
with the Company’s corporate documents, any applicable insurance policy, and/or
in accordance with the Letter Agreement. All expenses eligible for reimbursement
hereunder shall be paid to you as promptly as administratively practicable after
you have

-5-



--------------------------------------------------------------------------------



 



submitted to the Company your written request therefor with appropriate
documentation, but in any event by no later than December 31 of the calendar
year following the calendar year in which such expenses were incurred. The
expenses incurred by you in any calendar year that are eligible for
reimbursement hereunder shall not affect the expenses incurred by you in any
other calendar year that are eligible for reimbursement hereunder.
     (v) Confidentiality.
     (A) You shall not, without the prior written consent of the Company or
other than in carrying out your duties and responsibilities to the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity, any Confidential Information or any Personal
Information; provided, however, that you may disclose such information (1) when
required to do so by law or by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, by any arbitrator or mediator, or by any administrative body or
legislative body (including a committee thereof) with apparent jurisdiction to
order you to divulge, disclose or make accessible such information; and
provided, further, that in the event that you are ordered by a court, other
government agency or arbitrator or mediator to disclose any Confidential
Information or Personal Information, you shall (a) promptly notify the Company
of such order; (b) at the written request of the Company, diligently contest
such order at the sole expense of the Company (all of which expenses shall, to
the extent practicable, be paid directly by the Company); and (c) at the written
request of the Company, seek to obtain, at the sole expense of the Company (all
of which expenses shall, to the extent practicable, be paid directly by the
Company), such confidential treatment as may be available under applicable laws
for any information disclosed under such order, (2) with respect to any
litigation, arbitration or mediation involving this Award Agreement or any other
agreement with the Company, including, but not limited to, the enforcement of
this Award Agreement or such other agreement(s), (3) as to Confidential
Information or Personal Information that becomes generally known to the public
or within the relevant trade or industry other than due to your violation of
this Paragraph 6(a)(v), or (4) in connection with any assistance provided by you
pursuant to Paragraph 6(a)(iv).
     (B) Promptly after the date of termination of your Employment with the
Company, you shall return AIG property, including, without limitation, files,
records, disks and any media containing Confidential Information or Personal
Information. Anything to the contrary notwithstanding, you shall be entitled to
retain (1) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (2) information showing your
compensation or relating to reimbursement of expenses, (3) information that you
reasonably believe may be needed for tax purposes and (4) copies of plans,

-6-



--------------------------------------------------------------------------------



 



programs and agreements relating to your employment, or termination thereof,
with the Company.
     (vi) Developments. Developments shall be the sole and exclusive property of
the Company. You agree to, and hereby do, assign to the Company, without any
further consideration, all of your right, title and interest throughout the
world in and to all Developments. You agree that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledge that the Company is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments. You hereby assign to the Company, without any further
consideration, all of the rights comprised in the copyright and other
proprietary rights that you may have in any such Development to the extent that
it might not be considered a work made for hire. You shall use your reasonable
efforts to make and maintain adequate and current written records of all
Developments and shall disclose all Developments promptly, fully and in writing
to the Company promptly at any time upon request.
     (vii) Reasonableness; Enforcement.
     (A) You understand that the provisions of this Paragraph 6(a) may limit
your ability to earn a livelihood in a business similar to the business of the
Company, but you nevertheless agree and hereby acknowledge that: (1) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company; (2) such provisions contain
reasonable limitations as to time and scope of activity to be restrained;
(3) such provisions are not harmful to the general public; and (4) such
provisions are not unduly burdensome to you. In consideration of the foregoing
and in light of your education, skills and abilities, you agree that you shall
not assert that, and it should not be considered that, any provisions of
Paragraph 6(a) otherwise are void, voidable or unenforceable or should be voided
or held unenforceable.
     (B) It is expressly understood and agreed that, although you and the
Company consider the restrictions contained in this Paragraph 6(a) to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Paragraph 6(a) or elsewhere in this Award Agreement is an unenforceable
restriction against you, the provisions of the Award Agreement shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such maximum extent as such court may judicially determine or
indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Award Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other enforceable restrictions contained herein.

-7-



--------------------------------------------------------------------------------



 



     (C) You acknowledge and agree that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Paragraph 6(a)
would be inadequate, and, in recognition of this fact, you agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to seek equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.
     (b) Forfeiture. If, prior to the Scheduled Vesting Date for any Restricted
Shares, the Board determines, upon adoption of a resolution by a majority of the
Board other than you, and after providing you, together with counsel, a
reasonable opportunity to be heard before the Board, that (i) you materially
breached this Award Agreement (including, without limitation, by attempting to
have any dispute under this Award Agreement or the Plan resolved in any manner
that is not provided for by Paragraph 15) or (ii) grounds existed, on or prior
to the date of termination of your Employment with the Company, to terminate
your employment for Cause, then your rights in respect of your then outstanding
Restricted Shares shall immediately terminate, and you shall forfeit such Shares
with no further right or interest therein.
     (c) Release Required. Notwithstanding any other provision of this Award
Agreement to the contrary, you acknowledge and agree that any vesting of
Restricted Shares or delivery of Certificates that would occur after termination
of your Employment with the Company is conditional upon and subject to your
execution of a release and waiver, substantially in the form set forth on Annex
A, of certain claims you may have against the Company and its directors,
officers and affiliates, except as expressly excluded in the release or in any
other written agreement between you and AIG. If the release and waiver does not
become effective and irrevocable within 45 days of the date of termination of
your Employment with the Company, your rights in respect of your then
outstanding Restricted Shares shall immediately terminate, and you shall forfeit
such Shares with no further right or interest therein.
     (d) Requirements of Other Agreements. Unless you agree otherwise in writing
as provided in the last sentence of this Paragraph 6(d), (i) the definition of
“Good Reason” set forth in Section 9 of the Letter Agreement, (ii) the
definition of “Cause” contained in the glossary of terms attached hereto and
(iii) the restrictive covenants set forth in this Paragraph 6 shall also be the
only definitions of “Good Reason” and “Cause” and the only covenants of such
types, respectively, that will apply to you, now and in the future, for purposes
of any other agreement, plan or award to or with you (whether such agreement,
plan or award exists on the date hereof or arises in the future), and shall
supersede the definitions of “Good Reason” and “Cause” and covenants of the same
types in other awards, agreements or plans that would otherwise apply to you.
     In addition to the foregoing, it is agreed that the form of release set
forth in Annex A shall be the only form of release required from you for any
purpose, including any agreement, plan, program or other arrangement of the
Company to which you are a party or in which you otherwise participate.

-8-



--------------------------------------------------------------------------------



 



     For the avoidance of doubt, in no event shall any award agreement, plan or
other arrangement to which you are a party or in which you participate, now or
in the future, supersede or modify in any way the provisions of this Paragraph
6(d) unless you and the Company enter into an agreement in writing which states
specifically that such award agreement, plan or other arrangement supersedes or
constitutes a modification of this Paragraph 6(d).
     7. Non-transferability. In addition to the Restrictions, except as
otherwise may be provided by the Committee, the limitations set forth in
Section 3.5 of the Plan shall apply. Any assignment or delegation in violation
of the provisions of this Paragraph 7 shall be null and void.
     8. Withholding, Consents and Legends.
     (a) The delivery of Certificates representing Restricted Shares, the
issuance of Restricted Shares or any other event that may give rise to a federal
or other governmental tax withholding obligation on the part of the Company is
conditioned on your satisfaction of any applicable withholding taxes (in
accordance with Section 3.2 of the Plan).
     (b) Your rights in respect of the Restricted Shares are conditioned on the
receipt to the reasonable satisfaction of the Committee of any required Consent
(as defined in Section 3.3 of the Plan) that the Committee may reasonably
determine to be necessary or advisable (including, without limitation, your
consenting to deductions from your wages, or another arrangement satisfactory to
the Committee, to reimburse the Company for advances made on your behalf to
satisfy withholding and other tax obligations in connection with this Award).
     (c) AIG may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee reasonably determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under this Award Agreement or under a separate agreement with AIG).
AIG may advise the transfer agent to place a stop transfer order against any
legended Shares.
     9. Section 409A. The Restricted Shares subject to this Award Agreement are
intended to constitute a grant of restricted property subject to taxation under
Section 83 of the Code and to satisfy the corresponding exemption from
Section 409A of the Code. This Award Agreement is intended to, and shall be
interpreted, administered and construed to, treat this exemption from
Section 409A as applying to the Award of the Restricted Shares under this Award
Agreement.
     10. No Rights to Continued Employment. Nothing in this Award Agreement or
the Plan shall be construed as giving you any right to continued Employment by
the Company or affect any right that the Company may have to terminate or alter
the terms and conditions of your Employment.
     11. Successors and Assigns of AIG. The terms and conditions of this Award
Agreement shall be binding upon, and shall inure to the benefit of, AIG and its
successor entities (as defined in Section 3.6 of the Plan).
     12. Committee Discretion. Subject to Paragraph 13, except as provided
otherwise in this Award Agreement, the Committee shall have full discretion with

-9-



--------------------------------------------------------------------------------



 



respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive.
     13. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.1(a), 1.3.1(b) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your prior written consent (or the consent of your estate, if
such consent is obtained after your death). Any amendment of this Award
Agreement shall be in writing signed by an authorized member of the Committee or
a person or persons designated by the Committee.
     14. Adjustment. Subject to Paragraph 13, the Restricted Shares shall be
subject to amendment and adjustment in accordance with Section 1.6.4 of the
Plan.
     15. Arbitration; Choice of Forum. Any dispute, controversy or claim between
the Company and you, arising out of or relating to or concerning the Plan or
this Award Agreement, shall be finally settled by arbitration in accordance with
the terms set forth in Annex A to your Letter Agreement (which terms shall be
deemed to apply mutatis mutandis to the Plan and this Award Agreement and to be
incorporated by reference herein).
     16. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     18. Vesting Not Subject to Executive Severance Plan. For the avoidance of
doubt, notwithstanding Paragraph 5(b), this Award Agreement shall not be subject
to any equity vesting provisions contained in the Executive Severance Plan.
     19. Plan Section 2.8. One third of the Award hereunder (comprised of the
Restricted Shares which are to vest and be delivered on the second anniversary
of the Date of Grant) is made and will be delivered from among the Shares
described in Section 2.8 of the Plan (as in effect on the date hereof) that may
be delivered without giving effect to the restrictions set forth in Section 2.9
of the Plan (as in effect on the date hereof).
     20. Survival. The provisions of this Award Agreement, including
Paragraph 6, shall survive any termination of your Employment with the Company
and/or any delivery or forfeiture of Shares.
     21. Preemption. If any provision of this Award Agreement, including any
provision of the Plan as incorporated and/or limited herein, is inconsistent
with any provision of any other agreement, plan or other arrangement of the
Company applicable to you, the provision of this Agreement shall prevail.
     22. Authorization. The Company represents and warrants to you that all
necessary corporate action has been taken for the execution and delivery by the
Company of this Award Agreement and its taking the actions contemplated
hereunder.

-10-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this
Award Agreement to be duly executed and delivered as of the Date of Grant.

              AMERICAN INTERNATIONAL GROUP, INC.
 
       
 
  By:   /s/ Andrew J. Kaslow
 
       
 
       
 
  By:   /s/ Kathleen E. Shannon
 
       
 
        Recipient:   Robert B. Willumstad
 
        Number of Restricted Shares:   1,052,406 
 
        Date of Grant:   July 16, 2008
 
        Scheduled Vesting Dates:   July 16, 2010 (as to 350,802 Shares)
 
            July 16, 2011 (as to 350,802 Shares)
 
            July 16, 2012 (as to 350,802 Shares)

         
Receipt

Acknowledged:
 

/s/ Robert B. Willumstad    
 
 
 
Robert B. Willumstad    

-11-



--------------------------------------------------------------------------------



 



Glossary of Terms
The following terms shall have the meanings set forth below. Capitalized terms
not defined in this Glossary of Terms shall have the meanings as used or defined
in the Award Agreement or the Plan.
          “Cause” means (i) your willful failure to perform substantially your
duties with the Company or any subsidiary of the Company (other than any such
failure resulting from your incapacity due to physical or mental illness);
(ii) your willful malfeasance or misconduct in the conduct of your duties with
the Company; (iii) your willful and material violation of a provision of the
Company’s Code of Conduct or the Director, Executive Officer and Senior
Financial Officer Code of Business Conduct and Ethics, as such codes of conduct
may be in effect from time to time (and provided to you), or other material
written policies regarding behavior of employees (and provided to you); or
(iv) your conviction of, or entry of a plea of guilty or no contest with respect
to, a felony or any lesser crime of which fraud or dishonesty is a material
element. For purposes hereof, no act or inaction shall be deemed to be “willful”
if you reasonably believed that such action or inaction was in, or not opposed
to, the best interests of the Company. In addition, except with respect to
clause (iv) of this definition, “Cause” shall not exist unless (x) written
notice stating the basis therefor is provided to you, (y) if the conduct that is
the basis for such claim is reasonably susceptible of cure, you are given ten
(10) days from such notice to cure such conduct and (z) the Board determines,
upon adoption of a resolution by a majority of the Board other than you, and
after providing you, together with counsel, a reasonable opportunity to be heard
before the Board, that “Cause” exists and, if the conduct that is the basis for
such claim is reasonably susceptible of cure, that you have failed to cure such
conduct in the time provided herein.
          “Competitive Business” means (i) any Competitive Insurance Business,
(ii) any private equity fund, hedge fund, investment fund or similar entity
and/or (iii) (x) any of American Express Company, Bank of America Corporation,
Citigroup Inc., Goldman Sachs Group Inc., HSBC Holdings plc,
JPMorgan Chase & Co., Lehman Brothers Holdings Inc., Merrill Lynch & Co., Inc.,
Morgan Stanley or Wells Fargo & Company or (y) any successor to a material part
of the business of any of the foregoing. In addition, any subsidiary of a
Competitive Business shall be a Competitive Business.
          “Competitive Insurance Business” means any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that (i) engages in Insurance Activities or has active plans to engage in
Insurance Activities in any geographical area in which the Company does business
and (ii) derives (or, if not yet actively engaged in such Insurance Activities,
can, within 12 calendar months following start up of such activities, reasonably
be expected to derive) 15% or more of its revenues from such Insurance
Activities. In addition, any subsidiary of a Competitive Insurance Business
shall be a Competitive Insurance Business.
          “Confidential Information” means information concerning the financial
data, strategic business plans, product development (or other proprietary
product data), customer lists and marketing plans and other, proprietary and

-12-



--------------------------------------------------------------------------------



 



confidential information relating to the business of the Company or its
customers, that, in any case, is not otherwise available to the public or in the
relevant trade or industry (other than by your breach of the terms of this Award
Agreement).
          “Developments” means all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by you alone or
with others, and in any way relating to (i) the business or any proposed
business of the Company of which you have been made aware, or (ii) the products
or services of the Company of which you have been made aware, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form, at any time during your Employment with the Company.
          “Disability” means a period of medically determined physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than 12 months during which you qualify for income replacement
benefits under AIG’s long-term disability plan for at least three months, or, if
you do not participate in such a plan, a period of disability during which you
are unable to engage in any substantial gainful activity by reason of any
medically determined physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
          “Insurance Activities” means (i) the property and casualty insurance
business, including commercial insurance, business insurance, personal insurance
and specialty insurance; (ii) the life, accident and health insurance business;
(iii) the underwriting, reinsurance, marketing or sale of (x) any form of
insurance of any kind that the Company as of the date of determination does, or
proposes to, underwrite, reinsure, market or sell (any such form of insurance,
an “AIG Insurance Product”) or (y) any other form of insurance that is marketed
or sold in competition with any AIG Insurance Product; or (iv) any other
insurance business that as of the date of determination is a direct and material
competitor of one of the Company’s insurance businesses. For the avoidance of
doubt, if a person or entity engages solely in self-insurance activities as a
part of its operations, such activities shall not constitute the engagement in
Insurance Activities by such person or entity.
          “Personal Information” means any nonpublic information concerning the
personal, social or business activities of the officers or directors of the
Company.
          “Section 409A” means Section 409A of the Code, including any
amendments or successor provisions to that section, and any regulations and
other administrative guidance thereunder, in each case as they may be from time
to time amended or interpreted through further administrative guidance.

-13-



--------------------------------------------------------------------------------



 



Annex A
RELEASE OF CLAIMS
1. Release of Claims
     In partial consideration of the payments and benefits described in (a) the
Sign-On Restricted Stock Award Agreement (the “Stock Agreement”), dated July 16,
2008, by and between Robert B. Willumstad (“Executive”) and American
International Group, Inc. (the “Company”), (b) the Sign-On Stock Option Award
Agreement (the “Option Agreement”), dated July 16, 2008, by and between
Executive and the Company, (c) the letter agreement (the “Letter Agreement”),
effective July 16, 2008, by and between Executive and the Company and (d) if
applicable, the American International Group, Inc., Executive Severance Plan (as
in effect from time to time, the “ESP”), in each case, to which Executive agrees
Executive is not entitled following the termination of his employment with the
Company until and unless he executes this Release, Executive, for and on behalf
of himself and his heirs and assigns, subject to the following sentence hereof,
hereby waives and releases any common law, statutory or other complaints,
claims, charges or causes of action of any kind whatsoever that in any way are
related to Executive’s employment, compensation or benefit matters with the
Company, both known and unknown, in law or in equity, which Executive ever had,
now has or may have against the Company and its shareholders (other than C.V.
Starr & Co., Inc. and Starr International Company, Inc.), subsidiaries,
successors, assigns, directors, officers, partners, members, employees or agents
(collectively, the “Releasees”) by reason of acts or omissions which have
occurred on or prior to the date that Executive signs this Release, including,
without limitation, any complaint, charge or cause of action arising under
federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended, and all other federal, state and
local laws and regulations. By signing this Release, Executive acknowledges that
he intends to waive and release any and all rights relating in any way to his
employment, compensation or benefit matters that he may have against the
Releasees under such laws; provided, that Executive does not waive, discharge or
release claims or rights with respect to (i) the right to enforce the Stock
Agreement, the Option Agreement, the Letter Agreement, any entitlement to unpaid
severance under the ESP or any other award agreement that is listed on
Schedule 1 attached hereto, (ii) any rights to indemnification that he may have
under the certificate of incorporation, the by-laws or equivalent governing
documents of the Company or its subsidiaries or affiliates, the laws of the
State of Delaware or any other state of which such subsidiary or affiliate is a
domiciliary, or any indemnification agreement between Executive and the Company,
or any rights to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy, (iii) any vested right
Executive may have to compensation, benefits or entitlements under any
applicable plan, agreement, program, award, policy or arrangement of Company or
any of its subsidiaries that is listed on Schedule 1 attached hereto, (iv) any
right Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against

-14-



--------------------------------------------------------------------------------



 



Executive as a result of any act or failure to act for which Executive, on the
one hand, and Company or any Releasee, on the other hand, are jointly liable, or
(v) any right or claim Executive may have unrelated to his employment
relationship with the Company (collectively, the “Unreleased Claims”).
2. Proceedings
     Executive acknowledges that he has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”). Executive represents that he is not aware of
any basis on which such a Proceeding could reasonably be instituted. Executive
(i) acknowledges that he will not initiate or cause to be initiated on his
behalf any Proceeding and will not participate in any Proceeding, in each case,
except as required by law; and (ii) waives any right he may have to benefit in
any manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, Executive understands that, by
executing this Release, he will be limiting the availability of certain remedies
that he may have against the Company and limiting also his ability to pursue
certain claims against the Releasees. Notwithstanding the above, nothing in
Section 1 of this Release shall prevent Executive from (i) initiating or causing
to be initiated on his behalf any complaint, charge, claim or proceeding against
the Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of his claims under the ADEA contained in
Section 1 of this Release (but no other portion of such waiver); or
(ii) initiating or participating in an investigation or proceeding conducted by
the EEOC.
3. Time to Consider
     Executive acknowledges that he has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE
HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO CONSULT, AND
HAS, IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE
OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE AGREES TO
ALL OF ITS TERMS VOLUNTARILY.
4. Revocation
     Executive hereby acknowledges and understands that Executive shall have
seven (7) days from the date of his execution of this Release to revoke this
Release (including, without limitation, any and all claims arising under the
ADEA) and that neither the Company nor any other person is obligated to provide
any benefits to Executive until eight (8) days have passed since Executive’s
signing of this Release without Executive having revoked this Release, in which
event the Company immediately shall arrange and/or pay for any such benefits
otherwise attributable

-15-



--------------------------------------------------------------------------------



 



to said eight- (8) day period. If Executive revokes this Release, Executive will
be deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any section of this Release.
5. No Admission
     This Release does not constitute an admission of liability or wrongdoing of
any kind by Executive or the Company.
6. General Provisions
     A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
7. Governing Law
     The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of New York without giving effect to
conflict of laws principles.
     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand as of the
day and year set forth opposite his signature below.

             
 
   
 
DATE  
 
Robert B. Willumstad    

-16-